DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 2-13 are allowed.
2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 2) a bifocal-glasses frame comprises a vertical movement unit configured to vertically move the lens-holding frames along a front vertically bent portion of the temple; and a vertical slide provided to the bridge, the nose pad elevation unit being configured to vertically slide the nose pads; (claim 6) a bifocal-glasses frame comprises a vertical movement unit provided to an outer periphery of each of the lens- holding frames while being connected to a front end of the temple to vertically move each of the lens-holding frames, wherein the vertical movement unit comprises: a fixation plate fixed to the outer periphery of each of the lens-holding frames; a pair of flat springs that penetrate through the fixation plate so that the fixation plate is vertically movable; a movable plate located above the fixation plate and fixed to respective first Serial No. 16/331,027Page 3 of 11ends of the flat springs; (claim 11) a bifocal-glasses frame comprises a vertical movement unit comprises: vertical movement unit comprises: a bearing fixed to a front end of the temple; an operation arm having a first 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUYEN TRA/Primary Examiner, Art Unit 2872